

Exhibit 10.1


ThermoEnergy Corporation


Securities Purchase Agreement


This Securities Purchase Agreement (this“Agreement”) is dated as of September
15, 2008, by and between ThermoEnergy Corporation, a Delaware corporation
(the“Company”), and The Quercus Trust (the“Investor”).


WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Investor,
and the Investor desires to purchase from the Company certain securities of the
Company, as more fully described in this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:


ARTICLE 1


Definitions


Section 1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:


“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.


“Adjusted Purchase Price” has the meaning set forth in Section 2.2.


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.


“Arkansas Courts” has the meaning set forth in Section 7.9.


“Board” means the Board of Directors of the Company.


“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.


“Cash Flow Trigger Date” means the date on which the Company first reports
results of operations reflecting a positive cash flow in each of two successive
fiscal quarters.


“Claim” has the meaning set forth in Section 4.6(c).
 

--------------------------------------------------------------------------------


 
“Closing” means each closing of the purchase and sale of a Note and a Warrant
pursuant to Article 2.


“Closing Date” means the Initial Closing Date and the date on which the Second
Closing, if any, occurs pursuant to Section 2.2 hereof.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.


“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.


“Company Counsel” means Nixon Peabody, LLP.


“Company Deliverables” has the meaning set forth in Section 2.2(a).


“Company Stock Options” has the meaning set forth in Section 3.1(g).


“Contingent Obligations” has the meaning set forth in Section 3.1(r).


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Notes.


“Convertible Securities” has the meaning set forth in Section 3.1(g).


“Development Contract” means either a Letter to Proceed or a fully executed
contract between the Company and the City of New York, New York (or any agency
thereof) or for the development of the 26th Ward wastewater treatment plant
substantially as set forth in the business plan previously provided by the
Company to the Investor.


“Effective Date” means the date that any Registration Statement filed pursuant
to Article 4 is first declared effective by the Commission.


“Effectiveness Period” has the meaning set forth in Section 4.1(b).


“Environmental Law” has the meaning set forth in Section 3.1(aa).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
 
“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company would be deemed to be a single employer for purposes
of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of the
Internal Revenue Code of 1986, as amended.
 
“Evaluation Period” has the meaning set forth in Section 3.1(r).
 
2

--------------------------------------------------------------------------------


 
“Event” has the meaning set forth in Section 4.1(d).


“Event Date” has the meaning set forth in Section 4.1(d).


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Exempt Issuance” means the issuance by the Company (a) to employees, officers,
directors of, and consultants to, the Company of shares of Common Stock or
options for the purchase of shares of Common Stock pursuant to stock option or
long-term incentive plans approved by the Board, (b) of shares of Common Stock
upon the exercise of Warrants issued hereunder, (c) of shares of Common Stock
upon conversion of shares of Series A Preferred Stock, (d) of shares of Common
Stock upon exercise of Prior Warrants or conversion of Prior Convertible
Securities, (e) of securities issued pursuant to acquisitions, licensing
agreements, or other strategic transactions, (f) of securities issued in
connection with equipment leases, real property leases, loans, credit lines,
guaranties or similar transactions approved by the Board, (g) of securities
issued in connection with join ventures or similar strategic relationships
approved by the Board, (h) of securities in a merger, or (i) of securities in a
public offering registered under the Securities Act.
 
“Filing Date” means the date that is 60 days after the Initial Closing Date. 


“Financing Notice” has the meaning set forth in Section 5.5(b).


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.


“Governmental Authority” has the meaning set forth in Section 3.1(e).


“Hazardous Substance” has the meaning set forth in Section 3.1(aa).


“Indebtedness” has the meaning set forth in Section 3.1(r).


“Indemnified Party” has the meaning set forth in Section 4.6(c).


“Indemnified Person” has the meaning set forth in Section 4.6(a).


“Indemnifying Party” has the meaning set forth in Section 4.6(c).


“Initial Closing Date” means the Business Day immediately following the date on
which all of the conditions set forth in Sections 6.1 and 6.2 hereof are
satisfied, or such other date as the parties may agree.


“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).


“Interest Shares” means the shares of Common Stock issuable interest due and
payable under the Notes.


“Investor Deliverables” has the meaning set forth in Section 2.2(b).


“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
3

--------------------------------------------------------------------------------


 
“Losses” has the meaning set forth in Section 5.7.


“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.


“NASD Rules” has the meaning set forth in Section 4.3(o).


“Note” means any of the Senior Convertible Promissory Notes of the Company, in
the form of Exhibit A, which are issuable to the Investor at the Closings.
 
“OFAC” has the meaning set forth in Section 3.1(ee).


“Penalty Base” has the meaning set forth in Section 4.1(d).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Placement Agent” has the meaning set forth in Section 3.1(s).


“Post-Effective Amendment” means a post-effective amendment to the Registration
Statement.
 
“Post-Effective Amendment Filing Deadline” means the seventh Business Day after
the Registration Statement ceases to be effective pursuant to applicable
securities laws due to the passage of time or the occurrence of an event
requiring the Company to file a Post-Effective Amendment.
 
“Prior Warrants” has the meaning set forth in Section 3.1(g).


“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” has the meaning set forth in Section 4.3.


“Proposed Financing” has the meaning set forth in Section 5.5(a).


“Purchase Price” means the price payable by the Investor for the Notes and
Warrants pursuant to Sections 2.1 and 2.2.


“Registrable Securities” means the Interest Shares, the Conversion Shares and
the Warrant Shares; provided, however, that the Investor shall not be required
to Convert the Notes or exercise the Warrants in order to have the Conversion
Shares or the Warrant Shares included in any Registration Statement.


“Registration Period” means the period commencing on the date hereof and ending
on the date on which all of the Registrable Securities may be sold to the public
without registration under the Securities Act in reliance on Rule 144.
 
4

--------------------------------------------------------------------------------


 
“Registration Statement” means a registration statement filed on the appropriate
Form with, and declared effective by, the Commission under the Securities Act
and covering the resale by the Investor of the Registrable Securities.


“Requested Information” has the meaning set forth in Section 4.3(a).


“Required Effectiveness Date” means the earlier of (i) the date that is 150 days
after the Initial Closing Date or (ii) five Business Days after receipt by the
Company from the Commission of notice of “no review” of the Registration
Statement.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” has the meaning set forth in Section 3.1(h).


“Securities” means the Notes, the Warrants, and the Shares.


“Securities Act” means the Securities Act of 1933, as amended.


“Series A Preferred Stock” means the shares of the preferred stock of the
Company, par value $0.01 per share, that have been designated as “Series A
Convertible Preferred Stock.”


“Shares” means the Conversion Shares, the Interest Shares and the Warrant
Shares.


“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S-X promulgated by the Commission under the Exchange Act.


“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then listed or
quoted on the OTC Bulletin Board, a day on which the Common Stock is quoted in
the over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.


“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the Nasdaq National Market, or the Nasdaq Over-the-Counter
Market on which the Common Stock is listed or traded on the date in question.


“Transaction Documents” means this Agreement, the Notes, the Warrants and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.


“2007 Agreement” means that certain Securities Purchase Agreement dated as of
December 18, 2007 between the Company and the Investor, as amended.


“Warrant” means any of the Common Stock Purchase Warrants, in the form of
Exhibit B, which are issuable to the Investor at the Closings.
 
5

--------------------------------------------------------------------------------


 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.


ARTICLE 2


Purchase and Sale


Section 2.1. Issuance of Securities at the Initial Closing. Upon the terms and
subject to the conditions set forth in this Agreement, and in accordance with
applicable law, the Company agrees to sell to the Investor, and the Investor
agrees to purchase from the Company, for the Purchase Price of $2,000,000, on
the Initial Closing Date, (i) a Note in the original principal amount of
$2,000,000 and (ii) a Warrant to purchase 3,000,000 shares of Common Stock. 


Section 2.2. Issuance of Securities at the Second Closing. On the fifth Business
Day following the filing by the Company with the Commission of a Current Report
on Form 8-K reporting the execution and delivery of the Development Contract,
the Company will sell to the Investor, and the Investor will purchase from the
Company, at the Purchase Price of $5,000,000, (i) a Note in the original
principal amount of $5,000,000 and (ii) a Warrant to purchase 7,500,000 shares
of Common Stock.
 
Section 2.3. Payment of Purchase Price. As consideration for the issuance of the
Securities being purchased at each Closing, the Investor shall on the respective
Closing Date pay to the Company, by wire transfer or other form of immediately
available funds, an amount equal to the applicable aggregate Purchase Price for
the Securities being purchased at such Closing.
 
Section 2.4. Delivery of Securities. At each Closing, the Company shall, against
payment by the Investor of the applicable Purchase Price, issue to the Investor
the Note and the Warrant being purchased at such Closing.
 
Section 2.5. Additional Closing Deliveries. At each Closing, the Company shall
deliver or cause to be delivered to the Investor the following (the“Company
Deliverables”):



 
(i)
The legal opinion of Company Counsel, in substantially the form of Exhibit C
hereto, addressed to the Investor;




 
(ii)
The Certificate of Incorporation of the Company, together with all amendments
thereto, certified by the Secretary of State of the State of Delaware as of a
date not more than five Business Days prior to the Closing Date;




 
(iii)
Copies of each of the following documents, in each case certified by the
Secretary of the Company to be in full force and effect on the Closing Date:




 
(A)
resolutions of the board of directors of the Company approving the execution,
delivery and performance of the Transaction Documents and the transactions
contemplated thereby;




 
(B)
the By-laws of the Company; and




 
(C)
irrevocable instructions to the Company’s transfer agent as to the reservation
and issuance of the Conversion Shares and the Warrant Shares; and




 
(iv)
A good standing certificate of the Company issued by the Secretary of State of
the State of Delaware dated as of a date no earlier than five Business Days
prior to the Closing Date.



6

--------------------------------------------------------------------------------




ARTICLE 3


Representations and Warranties


Section 3.1. Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Investor:



 
(a)
Subsidiaries. The Company has no direct or indirect Subsidiaries other than as
specified in the SEC Reports. Except as disclosed in the SEC Reports, the
Company owns, directly or indirectly, all of the capital stock of each
Subsidiary free and clear of any and all Liens other than Liens disclosed in the
SEC Reports, and all the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.




 
(b)
Organization and Qualification. Each of the Company and each Subsidiary is duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and each Subsidiary is
duly qualified to conduct its respective business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect, and no proceedings have been
instituted in any such jurisdiction revoking, limiting or curtailing, or seeking
to revoke, such power and authority or qualification.




 
(c)
Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.




 
(d)
No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, or result in the imposition of any Lien upon any of
the material properties or assets of the Company or of any Subsidiary pursuant
to, any agreement, credit facility, debt or other instrument (evidencing a
Company or Subsidiary debt or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, or (iii) result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.

 
7

--------------------------------------------------------------------------------


 

 
(e)
Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than (i) the filing of a Notice of Sale of Securities on Form D
with the Commission (ii) filings required under applicable state securities
laws, (iii) the filing of a Current Notice on Form 8-K with the Commission and
(iv) the filing with the Commission of one or more Registration Statements in
accordance with the requirements of Article 4 of this Agreement,.




 
(f)
Issuance of the Securities. The Securities have been duly authorized. Each Note
and Warrant, when issued and paid for in accordance with this Agreement, will be
duly and validly issued. The Company has reserved and set aside from its duly
authorized capital stock a sufficient number of shares of Common Stock to
satisfy in full the Company’s obligations to issue (i) the Conversion Shares
upon conversion of the Notes, (ii) the Interest Shares in payment of interest
that shall become due and payable under the Notes, and (iii) the Warrant Shares
upon exercise of the Warrants. The Shares, when issued and paid for in payment
of interest under the Notes or upon conversion of the Notes or exercise of the
Warrants in accordance with their respective terms, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens.




 
(g)
Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of Common Stock and 20,000,000 shares of Preferred Stock, par
value $0.01, of which 10,000,000 shares have been designed Series A Preferred
Stock and 10,000,000 shares are undesignated. As of the close of business on the
Business Day immediately prior to the date hereof, (i) 208,334 shares of Series
A Preferred Stock were issued and outstanding, all of which are validly issued,
fully-paid and non-assessable, (ii) 49,448,044 shares of Common Stock were
issued and outstanding, all of which are validly issued, fully-paid and
non-assessable, (iii) 83,797 shares of Common Stock were held by the Company in
Treasury, (iv) 9,688,200 shares of Common Stock were reserved for issuance upon
exercise of outstanding options granted to employees, directors, and consultants
of the Company (the “Company Stock Options”); (v) 26,109,323 shares of Common
Stock were reserved for issuance upon exercise of outstanding warrants to
purchase Common Stock (the “Prior Warrants”); (vi) 208,334 shares of Common
Stock were reserved for issuance upon conversion of outstanding shares of Series
A Preferred Stock, and (vii) 10,159,351 shares of Common Stock were reserved for
issuance upon conversion of other convertible notes, debentures or securities
(“Prior Convertible Securities”). No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except pursuant to
(i) the outstanding shares of Series A Preferred Stock, (ii) the Company Stock
Options, (iii) the Prior Warrants or (iv) the Prior Convertible Securities, or
as a result of the purchase and sale of the Securities as contemplated by this
Agreement, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents.  The issue and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Investor) and will not result in a
right of any holder of Company securities to adjust the exercise or conversion
price under such securities. No further approval or authorization of any
stockholder, the Board of Directors of the Company or any other Person is
required for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 
8

--------------------------------------------------------------------------------


 

 
(h)
SEC Reports; Financial Statements. The Company has filed all reports required to
be filed by it under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the twelve months preceding the date
hereof (the foregoing materials, being collectively referred to herein as
the“SEC Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.




 
(i)
Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect, (ii)
the Company has not incurred any liabilities (contingent or otherwise) other
than (A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information.

 
9

--------------------------------------------------------------------------------


 

 
(j)
Litigation and Investigations. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his capacity as such), is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except as specifically disclosed in
the SEC Reports. There has not been, and to the knowledge of the Company, there
is not pending any investigation by the Commission involving the Company or any
current or former director or officer of the Company (in his or her capacity as
such). The Commission has not issued any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act. There are no
outstanding comments by the Staff of the Commission on any filing by the Company
or any Subsidiary under the Exchange Act or the Securities Act.




 
(k)
Labor Relations. No material labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company.

     

 
(l)
Compliance. Neither the Company nor any Subsidiary (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (whether or not such
default or violation has been waived), (ii) is in violation of any order of any
court, arbitrator or governmental body, or (iii) is or has been in violation of
any statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.




 
(m)
Regulatory Permits. The Company and the Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the SEC Reports, except where the failure to possess such
permits could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect, and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such permits.

 
10

--------------------------------------------------------------------------------


 

 
(n)
Title to Assets. The Company and the Subsidiaries have good and marketable title
in fee simple to all real property owned by them that is material to their
respective businesses and good and marketable title in all personal property
owned by them that is material to their respective businesses, in each case free
and clear of all Liens, except for Liens that do not materially affect the value
of such property and do not materially interfere with the use made and proposed
to be made of such property by the Company and the Subsidiaries. All real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in material compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.




 
(o)
Patents and Trademarks. The Company and the Subsidiaries have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Reports and which the failure to so have could,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect (collectively, the“Intellectual Property Rights”). No
claims or Actions have been made or filed by any Person against the Company to
the effect that Intellectual Property Rights used by the Company or any
Subsidiary violate or infringe upon the rights of such claimant. To the
knowledge of the Company, all of the Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights.




 
(p)
Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew its and the Subsidiaries’ existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business on terms consistent with
the market for the Company’s and such Subsidiaries’ respective lines of
business.




 
(q)
Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.




 
(r)
Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 (including the
rules and regulations of the Commission adopted thereunder) which are applicable
to it as of the Closing Date.  The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of the filing date
of the most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”).  The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date.  Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Exchange Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.

 
11

--------------------------------------------------------------------------------


 

 
(s)
Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement except to Merriman Curhan Ford (the
“Placement Agent”). The Investor shall have no obligation with respect to any
fees or with respect to any claims (other than such fees or commissions owed by
the Investor pursuant to written agreements executed by the Investor which fees
or commissions shall be the sole responsibility of the Investor) made by or on
behalf of the Placement Agent or any other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by this Agreement.




 
(t)
Investment Company. The Company is not, and is not an Affiliate of, and
immediately following the Closing will not have become, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.




 
(u)
No Additional Agreements. The Company does not have any agreement or
understanding with the Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.




 
(v)
Full Disclosure. All disclosures provided to the Investor regarding the Company,
its business and the transactions contemplated hereby, furnished by or on behalf
of the Company (including the Company’s representations and warranties set forth
in this Agreement) are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.




 
(w)
Environmental Matters. To the Company’s knowledge: (i) the Company and its
Subsidiaries have complied with all applicable Environmental Laws; (ii) the
properties currently owned or operated by Company (including soils, groundwater,
surface water, buildings or other structures) are not contaminated with any
Hazardous Substances; (iii) the properties formerly owned or operated by Company
or its Subsidiaries were not contaminated with Hazardous Substances during the
period of ownership or operation by Company and its Subsidiaries; (iv) Company
and its Subsidiaries are not subject to liability for any Hazardous Substance
disposal or contamination on any third party property; (v) Company and its
Subsidiaries have not been associated with any release or threat of release of
any Hazardous Substance; (vi) Company and its Subsidiaries have not received any
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiaries may be in violation of or liable under any Environmental
Law; and (vii) Company and its Subsidiaries are not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Authority or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.

 
12

--------------------------------------------------------------------------------


 
As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (A) the protection,
investigation or restoration of the environment, health and safety, or natural
resources; (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.
 
As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (i) listed, classified or regulated pursuant to any Environmental Law;
(ii) any petroleum product or by-product, asbestos-containing material,
lead-containing paint or plumbing, polychlorinated biphenyls, radioactive
materials or radon; or (iii) any other substance which is the subject of
regulatory action by any Governmental Authority pursuant to any Environmental
Law.
 

(x)
Taxes. The Company and its Subsidiaries have filed all necessary federal, state
and foreign income and franchise tax returns when due (or obtained appropriate
extensions for filing) and have paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been or might be
asserted or threatened against it or any Subsidiary which would have a Material
Adverse Effect.

 

(y)
Private Offering. Assuming the correctness of the representations and warranties
of the Investor set forth in this Agreement, the offer and sale of the Notes and
the Warrants hereunder are, and upon (i) exercise of the Warrants, the issuance
of the Warrant Shares, (ii) upon conversion of the Notes, the issuance of the
Conversion Shares and (iii) upon issuance of the Interest Shares in payment of
interest due and payable under the Notes, such issuance will be, exempt from
registration under the Securities Act. The Company has offered the Notes and the
Warrants for sale only to the Investor.

 

(z)
ERISA. Neither the Company nor any ERISA Affiliate maintains, contributes to or
has any liability or contingent liability with respect to any employee benefit
plan subject to ERISA.

 

(aa)
Foreign Assets Control Regulations and Anti-Money Laundering.

 
(i) OFAC. Neither the issuance of the Convertible Note and Warrant to the
Investor, nor the use of the respective proceeds thereof, shall cause the
Investor to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of the
United States Department of Treasury, any regulations promulgated thereunder by
OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither the Company nor any
Subsidiary (i) is a person whose property or interests in property are blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 200l Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other OFAC regulation or executive order.
 
13

--------------------------------------------------------------------------------


 
(ii) Patriot Act. The Company and each of its Subsidiaries are in compliance, in
all material respects, with the USA PATRIOT Act. No part of the proceeds of the
sale of the Shares and the Warrants hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.


Section 3.2. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:



 
(a)
Authority. This Agreement has been duly executed by the Investor, and when
delivered by the Investor in accordance with terms hereof, will constitute the
valid and legally binding obligation of the Investor, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.




 
(b)
Investment Intent. The Investor is acquiring the Securities as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to the Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. The Investor does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.




 
(c)
Investor Status. The Investor is an “accredited investor” as defined in Rule
501(a) under the Securities Act and a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act.  The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.




 
(d)
Access to Information. The Investor acknowledges that it has reviewed the SEC
Reports and has been afforded (i) the opportunity to ask such questions as he
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Securities
and the merits and risks of investing in the Securities; (ii) access to
information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable him to evaluate his investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.




 
(e)
General Solicitation. The Investor is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 
14

--------------------------------------------------------------------------------


 

 
(f)
Disclosure. The Investor acknowledges and agrees that the Company neither makes
nor has made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.1.



ARTICLE 4


Registration Rights


Section 4.1. Shelf Registration.
 
(a) As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. If for any reason
(including, without limitation, the Commission’s interpretation of Rule 415) the
Commission does not permit all of the Registrable Securities to be included in
such Registration Statement, then the Company shall prepare and file with the
Commission a separate Registration Statement with respect to any such
Registrable Securities not included with the initial Registration Statements, as
expeditiously as possible, but in no event later than the date which is 30 days
after the date on which the Commission shall indicate as being the first date
such filing may be made. The Registration Statement shall be on a Form S-3; in
the event Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form in accordance herewith
and (ii) attempt to register the Registrable Securities on Form S-3 as soon as
such form is available, provided that the Company shall maintain the
effectiveness of the Registration Statements then in effect until such time as a
Registration Statement on Form S-3 covering the Registrable Securities has been
declared effective by the Commission.
 
(b) The Company shall use its best efforts to cause the Registration Statement
to be declared effective by the Commission as promptly as possible after the
filing thereof, but in any event prior to the Required Effectiveness Date, and
shall use its best efforts to keep the Registration Statement continuously
effective under the Securities Act until the earlier of (i) the fifth
anniversary of the Effective Date, (ii) the date when all Registrable Securities
covered by such Registration Statement have been sold publicly, or (iii) the
date on which the Registrable Securities are eligible for sale without
registration pursuant to subparagraph (k) of Rule 144 (the “Effectiveness
Period”). The Company shall notify the Investor in writing promptly (and in any
event within one Business Day) after receiving notification from the Commission
that the Registration Statement has been declared effective.
 
(c) As promptly as possible, and in any event no later than the Post-Effective
Amendment Filing Deadline, the Company shall prepare and file with the
Commission a Post-Effective Amendment. The Company shall use its best efforts to
cause the Post-Effective Amendment to be declared effective by the Commission as
promptly as possible after the filing thereof. The Company shall notify the
investor in writing promptly (and in any event within one Business Day) after
receiving notification from the Commission that the Post-Effective Amendment has
been declared effective.
 
(d) If: (i) any Registration Statement is not filed on or prior to the Filing
Date or a Post-Effective Amendment is not filed on or prior to the
Post-Effective Amendment Filing Deadline, or (ii) the Company fails to file with
the Commission a request for acceleration of effectiveness in accordance with
Rule 461 promulgated under the Securities Act, within five Business Days after
the date that the Company is notified (orally or in writing, whichever is
earlier) by the Commission that a Registration Statement will not be “reviewed,”
or will not be subject to further review, or (iii) the Company fails to respond
to any comments made by the Commission within 15 Business Days after the receipt
of such comments, or (iv) a Registration Statement filed hereunder is not
declared effective by the Commission by the Required Effectiveness Date (which
date shall be extended by 30 days in the case of a comment regarding Rule 415),
or a Post-Effective Amendment is not declared effective on or prior to the
fifteenth Business Day following the Post-Effective Amendment Filing Deadline,
or (v) after a Registration Statement is filed with and declared effective by
the Commission, such Registration Statement ceases to be effective as to all
Registrable Securities to which it is required to relate at any time prior to
the expiration of the Effectiveness Period for a period of more than 60 days
without being succeeded by an amendment to such Registration Statement or by a
subsequent Registration Statement filed with and declared effective by the
Commission, or (vi) an amendment to a Registration Statement is not filed by the
Company with the Commission within 15 Business Days after the Commission’s
having notified the Company that such amendment is required in order for such
Registration Statement to be declared effective (any such failure or breach
being referred to as an “Event” and the date on which such Event occurs being
referred to as “Event Date”), then: (x) on each such Event Date the Company
shall pay to the Investor an amount in cash, as liquidated damages and not as a
penalty, equal to 1% of the aggregate Purchase Price paid by the Investor
pursuant to this Agreement for the Registrable Securities covered by such
Registration Statement (the “Penalty Base”); and (y) on the same day of each
successive month following such Event Date (so long as the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to the Investor an amount in cash, as liquidated damages and
not as a penalty, equal to 1% of the Penalty Base. Such payments shall be the
Investor’s sole and exclusive remedy for such Events. If the Company fails to
pay any liquidated damages pursuant to this Section in full within seven
Business Days after the date payable, the Company will pay interest thereon at a
rate of 18% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Investor, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full.
 
15

--------------------------------------------------------------------------------


 
(e) The Company shall not, prior to the Effective Date of the Registration
Statement, prepare and file with the Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities.
 
(f) If the Company issues to the Investor any Common Stock pursuant to the
Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use it best efforts, but in no event later than the Required
Effectiveness Date, to cause such additional Registration Statement to be
declared effective by the Commission.
 
Section 4.2. Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 4.1, the Company shall:
 
(a) Prepare and file with the Commission the Registration Statement and such
amendments (including post-effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the Registration Period include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
 
16

--------------------------------------------------------------------------------


 
(b) Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the earlier
of (i) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the Investor as set forth
in the Prospectus forming part of the Registration Statement or (ii) the date on
which the Registration Statement is withdrawn;
 
(c) Prior to the filing with the Commission of the Registration Statement
(including any amendments thereto) and the distribution or delivery of any
Prospectus (including any supplements thereto), provide draft copies thereof to
the Investor and reflect in such documents all such comments as the Investor
(and its counsel) reasonably may propose and furnish to the Investor and its
legal counsel identified to the Company (i) promptly after the same is prepared
and publicly distributed, filed with the Commission, or received by the Company,
one copy of the Registration Statement, each Prospectus, and each amendment or
supplement thereto, and (ii) such number of copies of the Prospectus and all
amendments and supplements thereto and such other documents, as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities;
 
(d) (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investors reasonably request, (ii) prepare and file in such
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
 
(e) As promptly as practicable after becoming aware of such event, notify the
Investor of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Investor as such Investor may reasonably
request;
 
(f) As promptly as practicable after becoming aware of such event, notify the
Investor (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;
 
(g) Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investor of his Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;
 
17

--------------------------------------------------------------------------------


 
(h) Make generally available to its security holders as soon as practicable, but
in any event not later than 18 months after the Effective Date of the
Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act and the rules
and regulations of the Commission thereunder;
 
(i) In the event of an underwritten offering, promptly include or incorporate in
a Prospectus supplement or post-effective amendment to the Registration
Statement such information as the underwriters reasonably agree should be
included therein and to which the Company does not reasonably object and make
all required filings of such Prospectus supplement or post-effective amendment
as soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post-effective amendment;
 
(j) Make reasonably available for inspection by the Investor, any underwriter
participating in any disposition pursuant to the Registration Statement, and any
attorney, accountant or other agent retained by such Investors or any such
underwriter all relevant financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries, and cause the
Company’s officers, directors and employees to supply all information reasonably
requested by the Investor or any such underwriter, attorney, accountant or agent
in connection with the Registration Statement, in each case, as is customary for
similar due diligence examinations; provided, however, that all records,
information and documents that are designated in writing by the Company, in good
faith, as confidential, proprietary or containing any nonpublic information
shall be kept confidential by such Investors and any such underwriter, attorney,
accountant or agent (pursuant to an appropriate confidentiality agreement in the
case of any such holder or agent), unless such disclosure is made pursuant to
judicial process in a court proceeding (after first giving the Company an
opportunity promptly to seek a protective order or otherwise limit the scope of
the information sought to be disclosed) or is required by law, or such records,
information or documents become available to the public generally or through a
third party not in violation of an accompanying obligation of confidentiality;
and provided, further, that, if the foregoing inspection and information
gathering would otherwise disrupt the Company’s conduct of its business, such
inspection and information gathering shall, to the maximum extent possible, be
coordinated on behalf of the Investors and the other parties entitled thereto by
one firm of counsel designated by and on behalf of the majority in interest of
Investors and other parties;
 
(k) In connection with any offering, make such representations and warranties to
the Investor and to the underwriters if an underwritten offering, in form,
substance and scope as are customarily made by a company to underwriters in
secondary underwritten offerings;
 
(l) In connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the underwriters;
 
(m) Cooperate with the Investor to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Investor may request and maintain a transfer agent for the Common Stock;
and
 
(n) Use its commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed or qualified for trading on
the principal Trading Market, if any, on which the Common Stock is traded or
listed on the Effective Date of the Registration Statement.
 
18

--------------------------------------------------------------------------------


 
Section 4.3. Obligations and Acknowledgements of the Investor. In connection
with the registration of the Registrable Securities, the Investor shall have the
following obligations and hereby make the following acknowledgements:
 
(a) It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that the
Investor (i) shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and (ii) shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify the Investor of the
information the Company requires from the Investor (the “Requested Information”)
if the Investor elects to have any of its Registrable Securities included in the
Registration Statement. If at least two Business Days prior to the anticipated
filing date the Company has not received the Requested Information from the
Investor, then the Company may file the Registration Statement without including
any Registrable Securities of the Investor and the Company shall have no further
obligations under this Article 4 to the Investor after such Registration
Statement has been declared effective. If the Investor notifies the Company and
provides the Company the information required hereby prior to the time the
Registration Statement is declared effective, the Company will file an amendment
to the Registration Statement that includes the Registrable Securities of the
Investor; provided, however, that the Company shall not be required to file such
amendment to the Registration Statement at any time less than 5 Business Days
prior to the Effectiveness Date.
 
(b) The Investor agrees to cooperate with the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless the
Investor has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement;
 
(c) The Investor agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 4.2(e) or 4.2(f), the
Investor shall immediately discontinue its disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until the Investor’s receipt of the copies of the supplemented or amended
Prospectus contemplated by Section 4.2(e) and, if so directed by the Company,
the Investor shall deliver to the Company (at the expense of the Company) or
destroy (and deliver to the Company a certificate of destruction) all copies in
the Investor’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice; and
 
(d) The Investor acknowledges that it may be deemed to be a statutory
underwriter within the meaning of the Securities Act with respect to the
Registrable Securities being registered for resale by it, and if the Investor
includes Registrable Securities for offer and sale within a Registration
Statement the Investor hereby consents to the inclusion in such Registration
Statement of a disclosure to such effect.
 
Section 4.4. Expenses of Registration. All expenses (other than underwriting
discounts and commissions and the fees an expenses of the Investor’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Article 4, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.
 
19

--------------------------------------------------------------------------------


 
Section 4.6. Indemnification and Contribution
 
(a) Indemnification by the Company. The Company shall indemnify and hold
harmless the Investor and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an“Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.3(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the
Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
 
(b) Indemnification by the Investor and Underwriters. The Investor agrees, as a
consequence of the inclusion of any of its Registrable Securities in a
Registration Statement, and each underwriter, if any, which facilitates the
disposition of Registrable Securities shall agree, severally and not jointly, as
a consequence of facilitating such disposition of Registrable Securities to
(i) indemnify and hold harmless the Company, its directors (including any person
who, with his or her consent, is named in the Registration Statement as a
director nominee of the Company), its officers who sign any Registration
Statement and each Person, if any, who controls the Company within the meaning
of either Section 15 of the Securities Act or Section 20 of the Exchange Act,
against any losses, claims, damages or liabilities to which the Company or such
other persons may become subject, under the Securities Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in such Registration Statement or Prospectus or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein (in light of the circumstances under which they were made, in
the case of the Prospectus), not misleading, in each case to the extent, but
only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company by the Investor or underwriter
expressly for use therein, and (ii) reimburse the Company for any legal or other
expenses incurred by the Company in connection with investigating or defending
any such action or claim as such expenses are incurred; provided, however, that
the Investor shall not be liable under this Section 4.5(b) for any amount in
excess of the net proceeds paid to the Investor in respect of Registrable
Securities sold by it.
 
20

--------------------------------------------------------------------------------


 
(c) Notice of Claims, etc.  Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.5 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.5 is being sought (the“Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out-of-pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party, or
(iii) the Indemnifying Party shall have failed to employ legal counsel
reasonably satisfactory to the Indemnified Party within a reasonable period of
time after notice of the commencement of such Claim. If the Indemnified Party
employs separate legal counsel in circumstances other than as described in the
preceding sentence, the fees, costs and expenses of such legal counsel shall be
borne exclusively by the Indemnified Party. Except as provided above, the
Indemnifying Party shall not, in connection with any Claim in the same
jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not unreasonably be withheld), settle or
compromise any Claim or consent to the entry of any judgment that does not
include an unconditional release of the Indemnifying Party from all liabilities
with respect to such Claim or judgment or contain any admission of wrongdoing.
 
(d) Contribution. If the indemnification provided for in this Section 4.5 is
unavailable to or insufficient to hold harmless an Indemnified Party in respect
of any losses, claims, damages or liabilities (or actions in respect thereof)
referred to therein, then each Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages or liabilities (or actions in respect thereof) in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and the
Indemnified Party in connection with the statements or omissions or alleged
statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations. The relative fault of such Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.5(d) were determined by
pro rata allocation (even if the Investors or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 4.5(d).
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
21

--------------------------------------------------------------------------------


 
(e) Limitation on Investor’s and Underwriters’ Obligations. Notwithstanding any
other provision of this Section 4.5, in no event shall (i) the Investor have any
liability under this Section 4.5 for any amounts in excess of the dollar amount
of the proceeds actually received by the Investor from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are registered under the Securities Act and (ii) any underwriter be
required to undertake liability to any Person hereunder for any amounts in
excess of the aggregate discount, commission or other compensation payable to
such underwriter with respect to the Registrable Securities underwritten by it
and distributed pursuant to the Registration Statement.
 
(f) Other Liabilities. The obligations of the Company under this Section 4.5
shall be in addition to any liability which the Company may otherwise have to
any Indemnified Person and the obligations of any Indemnified Person under this
Section 4.5 shall be in addition to any liability which such Indemnified Person
may otherwise have to the Company. The remedies provided in this Section 4.5 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to an indemnified party at law or in equity.
 
Section 4.6. Rule 144. With a view to making available to the Investor the
benefits of Rule 144, the Company agrees to use its best efforts to:
 
(i) comply with the provisions of paragraph (c)(1) of Rule 144; and
 
(ii) file with the Commission in a timely manner all reports and other documents
required to be filed by the Company pursuant to Section 13 or 15(d) under the
Exchange Act; and, if at any time it is not required to file such reports but in
the past had been required to or did file such reports, it will, upon the
request of any Investor, make available other information as required by, and so
long as necessary to permit sales of, its Registrable Securities pursuant to
Rule 144.
 
Section 4.7. Common Stock Issued Upon Stock Split, etc. The provisions of this
Article 4 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Shares or the Warrant
Shares.


ARTICLE 5


Other Agreements of the Parties


Section 5.1. Certificates; Legends.


(a)  The Securities may only be transferred in compliance with state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, or
(iii) to an Affiliate of the Investor, the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.
 
22

--------------------------------------------------------------------------------


 
(b)  The certificates representing the Shares and the Warrants to be delivered
at the Closings and the certificates evidencing the Warrant Shares to be
delivered upon exercise of the Warrants will contain appropriate legends
referring to restrictions on transfer relating to the registration requirements
of the Securities Act and applicable state securities laws.


Section 5.2. Integration. The Company has not and shall not, and shall use its
best efforts to ensure that no Affiliate of the Company shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investor, or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market in a manner that
would require stockholder approval of the sale of the securities to the
Investor.


Section 5.3. Securities Laws Disclosure; Publicity. By 9:00 a.m. (New York time)
on the Trading Day following the execution of this Agreement, and by 5:00 p.m.
(New York time) on the Initial Closing Date, the Company shall issue press
releases disclosing the transactions contemplated hereby and the Closing. On the
Trading Day following the execution of this Agreement the Company will file a
Current Report on Form 8-K disclosing the material terms of the Transaction
Documents (and attach the Transaction Documents as exhibits thereto), and on
each Closing Date the Company will file an additional Current Report on Form 8-K
to disclose the Closing. In addition, the Company will make such other filings
and notices in the manner and time required by the Commission and the Trading
Market on which the Common Stock is listed.
 
Section 5.4. Use of Proceeds. The Company shall use the net proceeds from the
sale of the Securities hereunder (i) for working capital purposes, (ii) to
purchase fixed assets used in the development or production of the Company’s
products or (iii) for investment in new technologies related to the Company’s
business.


Section 5.5. Right of First Refusal
 
(a) Proposed Financings. In the event that, during the period commencing on the
Initial Closing Date and continuing to the later of (i) the second anniversary
of the First Closing Date or (ii) the Cash Flow Trigger Date, the Company seeks
to raise additional funds through a private placement of its securities (a
“Proposed Financing”), other than Exempt Issuances, the Investor shall have the
right to participate in the Proposed Financing on a pro rata basis, based on the
percentage that (a) the number of shares of Common Stock then held by the
Investor plus the number of shares of Common Stock issuable upon conversion of
the Warrants bears to (b) the total number of shares of Common Stock outstanding
plus the number of shares of Common Stock issuable upon conversion of the Series
A Preferred Stock and the Prior Convertible Securities and exercise of the
Warrants and the Prior Warrants. 
 
(b) Investment Terms. The terms on which the Investor shall purchase securities
pursuant to the Proposed Financing shall be the same as such securities are
purchased by other investors in such Proposed Financing. The Company shall give
the Investor written notice, no later than the date of the initial closing of
the Proposed Financing, setting forth the terms of the Proposed Financing (the
“Financing Notice”). In the event that the terms of the Proposed Financing are
changed, the Borrower shall provide the Investor with the same notice of the
revised terms that are provided to the other investors in such Proposed
Financing. 
 
23

--------------------------------------------------------------------------------


 
(c) Financings. In the event that the Investor does not exercise, within ten
Business Days after receipt of the Financing Notice, its right to participate in
the Proposed Financing, the Company may sell the securities in the Proposed
Financing at a price and on terms which are no more favorable to the investors
in such Proposed Financing than the terms offered to the Investor. If the
Company subsequently changes the price or terms so that the terms are at a price
or more favorable to the investors in the Proposed Financing, the Company shall
re-offer the securities to the Investor as provided in this Section 5.5.
 
Section 5.6. Negative Covenants. During the period from the First Closing Date
to the Cash Flow Trigger Date, the Company shall not, without the prior written
consent of the Investor (which consent may be granted or withheld by the
Investor in its sole discretion), take any of the following actions:



 
(a)
grant, during any fiscal year, incentive stock options, non-qualified options or
any similar equity incentive to employees, officers, directors or consultants of
the Company for more than an aggregate of 2,000,000 shares of Common Stock;




 
(b)
grant to employee, officer, director or consultant of the Company an option for
the purchase of shares of Common Stock at an exercise price less than $1.50 per
share (other than automatic grants of non-qualified options to non-employee
directors of the Company pursuant to the Company’s 2007 Incentive Stock Plan);
or




 
(c)
issue any promissory note or evidence of debt having rights of repayment senior
to the Notes.



ARTICLE 6


Conditions Precedent to Closing


Section 6.1. Conditions Precedent to the Obligations of the Investor to Purchase
Securities. The obligation of the Investor to acquire Securities at any Closing
is subject to the satisfaction or waiver by the Investor, at or before the
Closing, of each of the following conditions:



 
(a)
Representations and Warranties. The Company shall have delivered a certificate
of the Company’s Chief Executive Officer certifying that the representations and
warranties of the Company contained herein are true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such Closing Date;




 
(b)
Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;




 
(c)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;




 
(d)
No Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

 
24

--------------------------------------------------------------------------------


 

 
(e)
Board of Directors. David Gelbaum shall have been elected a director of the
Company, to serve in the class of directors whose term expires in 2011. Joseph
P. Bartlett shall have been appointed an advisory director, with full rights to
receive notice of all meetings of the Company’s Board of Directors, to receive
copies of all materials provided by the Company to the members of its Board of
Directors, and to attend and participate in (but not vote at) all meetings of
the Company’s Board of Directors.




 
(f)
Compensation Committee. The number of directors constituting the Compensation
Committee of the Company’s Board of Directors shall have been set at two (2) and
David Gelbaum shall have been designated as one of the two members of such
committee.




 
(g)
2007 Warrants. The Common Stock Purchase Warrant issued to the Investor pursuant
to the 2007 Agreement shall have been amended to change the exercise price
thereof to $1,25 per share and to extend the expiration thereof to December 31,
2012.




 
(h)
Company Deliverables. The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a).



Section 6.2. Conditions Precedent to the Obligations of the Company to Sell
Securities. The obligation of the Company to sell Securities at any Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:



 
(a)
Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;




 
(b)
Performance. The Investor shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;




 
(c)
No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and




 
(d)
Purchase Price. The Investor shall have paid the Purchase Price payable at such
Closing in accordance with Section 2.3.



ARTICLE 7


Miscellaneous


Section 7.1. Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents. The Company
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Shares.
 
25

--------------------------------------------------------------------------------


 
Section 7.2. Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits.


Section 7.3. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (Little Rock time)
on a Business Day, (b) the next Business Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 6:30
p.m. (Little Rock time) on any Business Day, (c) the Business Day following the
date of transmission, if sent by a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:


If to the Company:
ThermoEnergy Corporation
 
Attn.: Andrew T. Melton
 
124 West Capitol Avenue, Suite 880
 
Little Rock, AR 72201
     
Telephone: (501) 376-6477
 
Facsimile: (501) 376-5249
   
With a copy to:
Nixon Peabody, LLP
 
Attn.: William E. Kelly, Esq.
 
100 Summer Street
 
Boston, MA 02110
     
Telephone: (617) 345-1195
 
Facsimile: (866) 743-4899
   
If to the Investor:
The Quercus Trust
 
2309 Santiago Drive
 
Newport Beach, California 92660
   
With a copy to:
Joseph P. Bartlett, Esq.
 
1900 Avenue of the Stars, Suite 2100
 
Los Angeles, CA 90067
     
Telephone: (310) 201-7481
 
Facsimile: (310) 201-2380;



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


Section 7.4. Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investor. No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
26

--------------------------------------------------------------------------------


 
Section 7.5  Termination. This Agreement may be terminated prior to Initial
Closing:



 
(a)
by written agreement of the Investor and the Company; or




 
(b)
by the Company or the Investor, upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m., Little Rock time, on the September 30,
2008; provided, that the right to terminate this Agreement under this Section
7.5(b) shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.



Upon a termination in accordance with this Section 7.5, the Company and the
Investor shall have no further obligation or liability (including as arising
from such termination) to the other.


Section 7.6. Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.


Section 7.7. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
Neither party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other party.


Section 7.8. No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6 (with respect
to rights to indemnification and contribution).


Section 7.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the state or federal
courts sitting in, or having jurisdiction over, Little Rock, Arkansas (the
“Arkansas Courts”). Each party hereto hereby irrevocably submits to the
exclusive jurisdiction of the Arkansas Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the any
of the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Arkansas Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
27

--------------------------------------------------------------------------------


 
Section 7.10. Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closings and the delivery of the
Securities.


Section 7.11. Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof, notwithstanding any subsequent failure or refusal of
the signatory to deliver an original executed in ink.


Section 7.12. Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


Section 7.13. Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.


Section 7.14. Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that, except as expressly set forth
herein with respect to liquidated damages, monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


The Quercus Trust
 
ThermoEnergy Corporation
By:
/s/ David Gelbaum
 
By:
 /s/ Andrew T. Melton
 
David Gelbaum
   
Andrew T. Melon
 
Trustee
   
Executive Vice President and CFO



28

--------------------------------------------------------------------------------

